Woods, C. J.,
delivered the opinion of the court.
The only matter that can be reviewed by us on this appeal is the action of the trial court in overruling the motion for a new trial.
*351The undisputed evidence abundantly shows that the accused was properly convicted. A weak-minded child of the age of fourteen was debauched and ruined and brought to a dishonored and pitiful death by reason of her seduction. The connection of the defendant with the unhappy child is not attempted to be disputed by any evidence offered on the trial, and in the application for a new trial and in the affidavits supporting it there is to be found no intimation of the innocence of the accused of the shocking offense.
The court below, it must be held, denied the motion for a new trial because of the most questionable conduct of the defendant and Cromer in withholding from counsel and court the evidence on which a new trial was asked, until after defendant’s trial and conviction, and because the statements contained in the affidavits supporting the motion seemed incredible, in view of such conduct of these parties.
"We do not feel authorized to disturb the ruling of the court on this point, and, as there is nothing else before us, the jugdment is

Affirmed.